AO 245B (Rev. 02/08/2019) Jiidgment in a Criminal Petty Case (Modified)                                                                 Page 1 ofl



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                 v.                                             (For Offenses Committed On or After November 1, 1987)


                        Joel Marcial-Martinez                                   Case Number: 3:19-mj-21057

                                                                                Ben"aminP
                                                                                Defendant's Attorn y


REGISTRATION NO. 83581298
                                                                                                               MAR 0 1 2019
THE DEFENDANT:
 t:Zl pleaded guilty to count(s) -~~~~~~~~~~~~~~---l-~---(;l~l'-il~"?±Ell¥;l~nc;"""'-+
                                  1 of Complaint
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                            CouiitlNumber(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                  1

  D The defendant has been found not guilty on count(s)
                                                                          ------------------~
  D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a ter0/f:

                                   ~ TIME SERVED                          D                                          days

  t:Zl Assessment: $10 WAIVED t:Zl Fine: WAIVED
  t:Zl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                             charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Friday, March 1, 2019
                                                                              Date of Imposition of Sentence

                    /.-.-·;;,-""
 Received _Du-~+;_;::+-/_' _ _ _ _ __                                         ~\te
                                                                              HONORABLE LINDA LOPEZ
                                                                              UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                        3: 19-mj-21057
